Mr. Justice Texidor
delivered the opinion of the court.
In an action brought in the District Court of San Juan by Successors of Abarca against Iturregui Brothers tbe court rendered a judgment on December 21, 1927, which in its dis-positive part reads as follows:
“And now, after due consideration of tbe case and for the reasons set forth in its opinion which is attached to the record and forms a part of this judgment, the court dismisses the complaint on its first count, without prejudice to the right of the plaintiffs to renew their action against José and Santiago Iturregui as joint signers of the promissory notes for $515.72 each, and sustains the said complaint on its second count, ordering consequently that Iturregui Brothers, by their partners José and Santiago Iturregui, pay to Successors of Abarca the sum of $832.57 with interest thereon from the filing of the complaint on July 11, 1927, and the costs.”
*2Iturregui Brothers appealed from the judgment as a whole.
And now the appellees move for dismissal of the appeal as- regards the part of the judgment which favors the defendants, who apparently can not appeal from any pronouncement favoring their contentions in the action.
The form in which the appeal has come up certainly is not as clear as it should be in a case of this nature. The appeal has been taken from the whole judgment, that is, that which favors and that which is prejudicial to the appellants; and as the appeal does not seem to have been taken in the most logical manner, this may originate confusion and difficulty in ascertaining what is desired by the appellants.
We notice that in a general manner the judgment imposes the costs on Iturregui Brothers. And this is perhaps the reason for the appeal from the whole judgment, since as far as the costs arc concerned Iturregui Brothers have the character of an aggrieved party in the same way that they are the aggrieved party bj1- reason of the second count of the complaint. The costs in this case may have been imposed as a consequence of the two causes of action, although that seems illogical; but the judgment imposes them in a general way and this might be construed as imposing all of the costs incurred in the litigation.
Under these circumstances we can not hold in accordance with the motion to dismiss and it must be overruled.